Citation Nr: 1219243	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO. 08-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability. 

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

7. Entitlement to an initial disability evaluation in excess of 10 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Columbia, South Carolina. The August 2006 rating decision denied the Veteran's petition to reopen a claim for service connection for a left shoulder disability, denied his claims for service connection as listed above, and granted service connection for a lumbar spine disability and assigned an initial 10 percent evaluation. 

The Board has rephrased the Veteran's claim for depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to education benefits under the Montgomery GI Bill was raised by the record in the Veteran's March 2010 letter to his Senator, but not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for tinnitus and an initial disability evaluation in excess of 10 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for a left shoulder disability was denied in August 1997. He did not appeal that decision. 

2. Evidence received since the August 1997 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim. 

3. The preponderance of the evidence reflects that the Veteran does not have a left knee disability due to any incident of his active duty service or that manifested within one year of separation from service. 

4. The preponderance of the evidence reflects that the Veteran does not have a right knee disability due to any incident of his active duty service or that manifested within one year of separation from service. 

5. The preponderance of the evidence reflects that the Veteran does not have hypertension due to any incident of his active duty service or that manifested within one year of separation from service. 

6. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. No new and material evidence has been received since the August 1997 rating decision to reopen a claim for service connection for a left shoulder disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. The Veteran's left knee disability was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

3. The Veteran's right knee disability was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

4. The Veteran's hypertension was not incurred or aggravated in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

5. The Veteran's psychiatric disorder was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101,1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case ("SOC") or Supplemental Statement of the Case ("SSOC"), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2006. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in January 2008, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 





The March 2006 notice letter informed the Veteran of what constituted new and material evidence. The Veteran was informed that new evidence must be evidence that was submitted to VA for the first time and that was not cumulative. He was informed that material evidence must relate directly to substantiation of the claim. The March 2006 letter also explained that his claim was previously denied because his service treatment records ("STRs") did not show any complaints of or treatment for a shoulder disability. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Although the January 2008 letter was not issued prior to the decision on appeal, his claims were readjudicated in the July 2008 SOC and November 2009 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains STRs, reports of private and VA post-service medical treatment, and the Veteran's lay statements.

The Veteran has not been afforded VA examinations to assess the nature and etiology of his knee disabilities, hypertension, and psychiatric disorder. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 




The Veteran was not provided an examination in conjunction with his petition to reopen a claim for service connection for a left shoulder disability. However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened. 38 C.F.R. § 3.159(c).

As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related. His service treatment records are negative for any symptoms of, treatment for, or diagnosis of a knee problem, hypertension, or a psychiatric disorder and the record contains no probative evidence that demonstrates otherwise. Therefore, because there is no evidence of an event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Petition to Reopen a Claim for Service Connection for a Left Shoulder Disability

Although the RO reopened the Veteran's claim for service connection for a left shoulder disability in its November 2009 SSOC, this decision is not binding on the Board. The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

In August 1997, the RO denied the Veteran's claim for service connection for a left shoulder disability on the basis that his STRs did not reflect symptoms or a diagnosis of a left shoulder disability. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the August 1997 denial, the record consisted of the Veteran's STRs and an April 1997 letter from Dr. P. H., a private physician who treated the Veteran for a shoulder disability. Subsequently, VA received a copy of the April 1997 letter from Dr. P. H., and additional VA and private treatment records and lay statements from the Veteran. With the exception of the letter from Dr. P. H., the evidence is new, in that it had not been previously received by VA.

However, the Board finds that the evidence is not new and material because it does not raise a reasonable possibility of substantiating his claim. 38 C.F.R. § 3.156(a). Specifically, none of the evidence received indicates that the Veteran's left shoulder disability was incurred during or aggravated by his military service. 

VA and private medical evidence shows that the Veteran receives treatment for chronic left shoulder instability and bursitis. The evidence of treatment for a shoulder disability is not material because the evidence of record prior to the August 1997 denial showed that the Veteran was being treated for a diagnosed left shoulder disability. See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

In a March 2007 VA treatment record, the veteran reported that he first noticed his shoulder problem in 1990 and the disability became worse from that point. This statement is cumulative of what he reported to Dr. P. H. in April 1994. Dr. P. H.'s letter states that the Veteran reporting having more than 30 dislocations since 1988. Therefore, the March 2007 VA treatment record is not material. Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In his July 2007 Notice of Disagreement ("NOD"), the Veteran asserted that he hurt his left shoulder prior to service, and that this was noted on his entrance examination. This statement is cumulative of VA treatment records from 1996 and 1997 wherein he reported a fracture prior to service. His May 1986 entrance examination, which was of record at the time of the August 1997 denial, notes that he had a left forearm fracture prior to service. Therefore, his statement is not new and material. Id. 

In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran contends that his diagnosed knee disabilities, hypertension, and psychiatric disorder are the result of military service, and that he was specifically treated for these conditions in service. 
Because there is no competent medical evidence linking the claimed disabilities to any incident of military service, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Left and Right Knee Disabilities

In some cases, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The presumption does not apply in this case because the Veteran was not diagnosed with arthritis in service or and the evidence does not show that it manifested to a compensable degree within one year of separation. Id. The Board will address whether service connection is warranted on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has been diagnosed with mild intrasubstance degenerative changes within the medial and lateral menisci of his knees, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

In his July 2007 NOD, the Veteran asserts that he injured both knees in service, went to sick call, and received treatment for fluid build up in his knees. The Veteran is competent to describe his own personal experiences. Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran's STRs are negative for any knee treatment. However, there being no evidence to the contrary, the Board finds the Veteran's statements to be credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Buchanan, 451 F.3d at 1336-37 (the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).

However, the Board finds that the Veteran's lay assertion is less probative than other evidence of record. As noted above, his STRs are completely negative for any symptoms of a knee disability or treatment for a knee disability; this diminishes the probativity of the Veteran's assertion in his July 2007 NOD. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). Further, he did not receive treatment for a knee disability until fifteen years after separation from service. In March 2005, an x-ray showed mild degenerative joint disease (DJD) in the left knee and a normal right knee. In July 2006, an MRI revealed mild intrasubstance degenerative changes within the medial and lateral menisci of his knees. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Veteran filed a claim for service connection for a left shoulder disability in April 1997, but did not mention knee disabilities caused by an in-service injury. He first filed his claim for knee disabilities in February 2006. This weighs against his claim. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The evidence against the Veteran's claim is more probative than the Veteran's assertion that he sustained a bilateral knee injury in service, or was treated for symptoms of a knee disability in service. The second element of a service connection claim has not been satisfied. Hickson, 12 Vet. App. at 253. For these reasons, the preponderance of the evidence is against a finding that the Veteran's current left and right knee disabilities are due to any event or injury in service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 





Hypertension

Hypertension is a chronic disease subject to presumptive service connection if it manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The presumption does not apply in this case because the Veteran was not diagnosed with hypertension in service or and the evidence does not show that it manifested to a compensable degree within one year of separation. Id. The Board will address whether service connection is warranted on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

In his July 2007 NOD, the Veteran asserts that he was treated for high blood pressure in service in 1989 and has had this condition since service. The Veteran is competent to state whether he was diagnosed with a condition. Layno v. Brown, 6 Vet. App. 465 (1994). However, in this case the Board finds the Veteran's statement not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, this case is distinguishable from Buchanan because there are contemporaneous blood pressure readings in the Veteran's STRs. 

At his May 1986 entry examination, his blood pressure was 118/64. It was 110/70 in January 1987, 120/70 in March 1987, and 106/72 in April 1987. In May 1987 it was measured on three separate occasions: 100/65, 110/80, and 124/80. His blood pressure was measured on many other occasions: it was 124/80 in June 1987, 100/66 in August 1987, 118/78 in November 1987, and 118/60 in December 1987. It was measured on two occasions in September 1988; 90/70 and 120/80. It was 102/64 in October 1988, 110/60 in November 1988, 100/70 in May 1989, and 98/68 in September 1989. In November 1989 it was measured on two separate occasions: 128/62 and 106/90.

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Id. at Note (1). 

The Veteran's diastolic blood pressure was 90mm in November 1989 while he received treatment for a motor vehicle accident. However, the military health care provider did not discuss the significance of this reading and did not diagnose him with elevated blood pressure or hypertension. No treatment for high blood pressure was provided. As noted above, hypertension exists when the diastolic blood pressure is predominately 90mm or greater. In this case, the Veteran had a single instance of a diastolic blood pressure of 90mm. At no other point during service was his diastolic blood pressure recorded as 90mm. The next highest diastolic blood pressure was 80mm in May and June 1987. His diastolic blood pressure was not predominately 90mm or greater. Id. His systolic blood pressure was not recorded to be 160mm at any point during service. His highest systolic blood pressure was 124mm in June 1987. Contemporaneous medical evidence shows that the Veteran did not have hypertension in service, which diminishes the credibility of his July 2007 statement. 

The Veteran's post-service VA treatment records from 1996 and 1997 do not reflect a diagnosis of hypertension. The Veteran was diagnosed with hypertension in January 2006 at a VA Medical Center (VAMC), he was placed on blood pressure medication at that time. 

The Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

For these reasons, the Board finds that the Veteran's assertion of continuity of symptomatology to be not credible and service connection is not established on that basis. 38 C.F.R. § 3.303(b). 

Additionally, the competent, credible medical evidence of record does not establish a link between the Veteran's period of service and his current hypertension. As noted above, he was first diagnosed with hypertension in January 2006, sixteen years after separation; this weighs against his claim. Maxson, 230 F.3d at 1333. He did not mention hypertension when he filed his April 1997 claim for service connection for a left shoulder disability. This also weighs against his claim. Shaw v. Principi, 3 Vet. App. 365 (1992). The medical evidence of record, including the Veteran's STRs, are more probative than his assertion, which is not credible. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran). The nexus element of a service connection claim is not met. Hickson, 12 Vet. App. at 253. The preponderance of the evidence is against a finding that the Veteran's current hypertension is due to any event or injury in service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Acquired Psychiatric Disorder

In November 2005, the Veteran was diagnosed with depression and an anxiety disorder, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

In his July 2007 NOD, the Veteran asserted that he became depressed when he learned of the terrorist bombing of Pan Am flight 103 and learning that his platoon sergeant murdered his own family. However, this statement is not consistent with other statements he has made regarding the origin of his depression and anxiety disorders. In a September 2006 VA evaluation for posttraumatic stress disorder (PTSD), the Veteran did not relate any military trauma, including those listed in his NOD. He stated that he was seeking mental health treatment because of chronic pain in his knees and shoulders, headaches, and erectile dysfunction. He stated that his general physician told him that his problems were "all in [his] head" and as a result he wanted treatment. The examining health care provider noted that there was no onset of psychiatric problems in service. At an October 2006 psychiatric intake examination, the Veteran was diagnosed with depressive disorder with life stressors including financial concerns, child support for four children, relationship problems with his partner, chronic pain, and erectile dysfunction. The Veteran did not discuss any incident of service during the intake process. 

Although the Veteran is competent to discuss his observable symptoms, because his statements to VA via his NOD and to VA medical health care providers are not consistent, the Board finds that his statements are not credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The stressors reported to the VA physicians were made while he was seeking treatment and are therefore more believable than that in his NOD. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The second element set forth in Hickson, an in service event or injury, is not satisfied. Hickson, 12 Vet. App. at 253. As a result, his claim for service connection for an acquired psychiatric disorder must be denied. The preponderance of the evidence is against a finding that the Veteran's current hypertension is due to any event or injury in service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

As no new and material evidence has been submitted, the claim for service connection for a left shoulder disability is not reopened.

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 




The Veteran's private medical records show that he complained of ringing in his ears in May 2005. This satisfies the first element set forth in McLendon. The Veteran is competent to state that he experiences tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002). In his July 2007 NOD, he stated that he has had ringing in his ears since service, and that he worked with heavy machinery and was exposed to gunfire. His DD Form 214 shows that his military occupational specialty was materiel storage and handling specialist. 

Such an account is conceivable given that the Veteran was required to use heavy machinery while storing materials during active service. There being no evidence to the contrary, the Board finds the Veteran's statement to be credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); 38 U.S.C.A. § 1154(a) (West 2002); 
(providing that in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).

The second and third elements set forth in McLendon are satisfied. McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, the record is not sufficient for the Board to decide the claim because the Veteran's treatment records for tinnitus are sparse and there is no discussion of whether his tinnitus was caused by military service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

In September 2009, the Veteran underwent a VA spine examination. He denied having flare-ups. The examiner measured his ranges of motion and noted that he experienced pain during motion but did not experience additional limitation of motion following repetition. However, the report of the September 2009 examination does not indicate consideration of any functional loss due to weakened movement, excess fatigability, incoordination, painful motion, and pain with use. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). Therefore, the examination is inadequate and a new examination is required so that the factors set forth in DeLuca may be considered.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action has been conducted and completed. Then, schedule the Veteran for an audiology examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has tinnitus that had its onset or was aggravated during active service or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has tinnitus as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) A May 2005 private medical record wherein the Veteran reported ringing in his ears.

2) The Veteran's July 2007 Notice of Disagreement wherein he reported having ringing in his ears since service and was exposed to noise from heavy machinery, gunfire, and trucks. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran's tinnitus began during active service or is otherwise related to any incident of service. 

* The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for an spine examination with an appropriate clinician. The purpose of the examination is to determine the current severity of the Veteran's lumbar spine disability and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the  purpose of the examination is to ascertain the severity of the service-connected lumbar spine disability The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The reports of the Veteran's August 2006 and September 2009 VA spine examinations.

2) The report of his October 2009 VA neurological examination. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* The examiner should specifically:

1) Provide the Veteran's range of motion of his lumbar spine, expressed in degrees. Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. 

2) Determine and discuss whether there is any functional loss or decrease in range of motion attributable to any of the following: weakened movement, excess fatigability, incoordination, painful motion, and pain with use. Express any additional loss of motion in terms of degrees lost.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


